        Case 1:21-cr-00456-BAH Document 14-1 Filed 07/14/21 Page 1 of 2




                                                    U.S. Department of Justice

                                                    Channing D. Phillips
                                                    Acting United States Attorney

                                                    District of Columbia

                                                    Judiciary Center
                                                    555 Fourth St., N.W.
                                                    Washington, D.C. 20530


                                           July 14, 2021
Mr. Joseph Marrone
Email: jmarrone@marronelaw.com
Re:    United States v. Brian E. Stenz
              Case No. 1:21-CR-456
Dear Counsel:

       In accordance with Rule 16 of the Federal Rules of Criminal Procedure, and as otherwise
required by law (e.g., Brady v. Maryland, 373 U.S. 63 (1963), United States v. Giglio, 405 U.S.
150 (1972)), the government has produced a first batch of preliminary discovery through USAfx,
which contains the following materials:

                             •   0176-PH-3390001_0000001_Redacted
                             •   0176-PH-3390001_0000001_1A0000001_0000001_Redacted
                             •   0176-PH-3390001_0000001_1A0000002_0000001
                             •   0176-PH-3390001_0000001_1A0000002_0000002
                             •   0176-PH-3390001_0000001_1A0000002_0000003_Redacted
                             •   0176-PH-3390001_0000001_1A0000002_0000004
                             •   0176-PH-3390001_0000001_1A0000002_0000005
                             •   0176-PH-3390001_0000001_1A0000002_0000006
                             •   0176-PH-3390001_0000001_1A0000002_0000007_Redacted
                             •   0176-PH-3390001_0000001_1A0000002_0000008
                             •   0176-PH-3390001_0000001_1A0000002_0000009
                             •   0176-PH-3390001_0000001_1A0000002_0000010
                             •   0176-PH-3390001_0000002_Redacted
                             •   0176-PH-
                                 3390001_0000002_1A0000003_0000001_PHYSICAL
                             •   0176-PH-3390001_0000003
                             •   0176-PH-3390001_0000003_Import_Redacted
                             •   0176-PH-3390001_0000004_Redacted
                             •   0176-PH-3390001_0000005
                             •   0176-PH-3390001_0000005_1A0000004_0000001
                                              1
         Case 1:21-cr-00456-BAH Document 14-1 Filed 07/14/21 Page 2 of 2




                                •   0176-PH-3390001_0000005_1A0000005_0000001
                                •   0176-PH-3390001_0000006
                                •   0176-PH-3390001_0000006_Import_Redacted

       Additional materials will be provided after the entry of a Protective Order in this case.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

        Please contact me if you have any issues accessing the information, and to confer regarding
pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant
disclose prior statements of any witnesses defendant intends to call to testify at any hearing or trial.
See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such material
be provided on the same basis upon which the government will provide defendant with materials
relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                Sincerely,

                                                /s/ Frances E. Blake
                                                Frances E. Blake
                                                Assistant United States Attorney


                                                   2
